Case: 15-14287   Date Filed: 03/31/2017   Page: 1 of 7


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14287
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-02329-MHC

GREG SHAW,

                                                           Plaintiff-Appellant,


                                  versus


ONE WEST BANK, FSB,
MCCURDY & CHANDLER LLC,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (March 31, 2017)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-14287      Date Filed: 03/31/2017   Page: 2 of 7


      Greg Shaw appeals the district court’s dismissal of his wrongful foreclosure

and breach of contract complaint, and denial of his motion for leave to amend his

complaint. On appeal, Shaw argues that dismissal of his complaint for failure to

state a claim was improper not only because he met the applicable pleadings

standards, but also because the U.S. District Court for the Northern District of

Georgia (NDGA) is an improper venue and lacked jurisdiction to review the

portion of the case that deals with the Loan Sale Agreement (LSA). After review

of the record and the parties’ briefs, we affirm.

                                          I.

      In 2007, Shaw refinanced his Georgia home with a loan from IndyMac

Bank, FSB (IndyMac).        When IndyMac became insolvent the next year, the

Federal Deposit Insurance Corporation (FDIC) took over the loan and transferred it

to OneWest Bank FSB (OneWest). Following the transfer, the FDIC and OneWest

entered into the LSA, which limited the parties’ options for filing lawsuits to either

the Southern District of New York (SDNY) or the District of Columbia (DC). The

LSA also made clear that the agreement was made for the sole benefit of OneWest

and the FDIC, on behalf of IndyMac, and that no other persons should have rights

and remedies under it.

      Shaw subsequently went into default and OneWest initiated foreclosure

proceedings, enlisting the help of McCurdy & Candler, LLC (McCurdy).


                                           2
              Case: 15-14287     Date Filed: 03/31/2017   Page: 3 of 7


Following the foreclosure and hiring of McCurdy, Shaw filed suit against both

OneWest and McCurdy in a DC district court. Shaw alleged, among other things,

violations of the Fair Debt Collections Practices Act (FDCPA), several breaches of

contract, and that he was the victim of wrongful foreclosure.            OneWest and

McCurdy moved to dismiss, while McCurdy also moved, in the alternative, to

transfer the case to the NDGA. Over objections by Shaw, the case was transferred

to the NDGA, where Shaw’s motion for leave to amend was denied and the case

was ultimately dismissed upon both OneWest’s and McCurdy’s renewed motions

to dismiss. This appeal followed.

                                         II.

      First, Shaw challenges the venue and the jurisdiction of the NDGA. We

review the district court’s determination of subject matter jurisdiction de novo.

Doe v. FAA, 432 F.3d 1259, 1261 (11th Cir. 2005). The district courts have

original jurisdiction over “all civil actions arising under the Constitution, laws, or

treaties of the United States.” 28 U.S.C. § 1331. And, if the district court has

original jurisdiction, it also has “supplemental jurisdiction over all other claims

that are so related . . . that they form part of the same case or controversy.” 28

U.S.C. § 1367(a). Furthermore, venue is proper when a civil action is brought in a

judicial district where “a substantial part of the events or omissions giving rise to




                                          3
               Case: 15-14287       Date Filed: 03/31/2017       Page: 4 of 7


the claim occurred, or a substantial part of property that is the subject of the action

is situated.” 28 U.S.C. § 1391(b)(2). 1

      Shaw argues that, as far as the LSA is concerned, exclusive jurisdiction lies

with the SDNY or the DC, and that the NDGA is an improper venue. Shaw’s

arguments are unavailing. The NDGA is the proper venue because the property at

issue was located in the NDGA. See 28 U.S.C. § 1391(b)(2). Furthermore, the

NDGA has jurisdiction because the provision in the LSA limiting jurisdiction to

the DC and the SDNY does not apply to Shaw, a non-party to the LSA. Even so,

the NDGA has supplemental jurisdiction over the portion of the case dealing with

the LSA due to it being “so related . . . that [it is] part of the same case or

controversy.” 28 U.S.C. § 1367.

                                             II.

      Second, Shaw argues that the district court erred not only in denying him

leave to amend his complaint, but also in dismissing the complaint for failure to

state a claim. We review a district court’s denial of leave to amend a complaint for

an abuse of discretion, but we review any legal conclusion as to whether the

amendment would have been futile de novo. SFM Holdings, Ltd. v. Banc of Am.

Sec., LLC, 600 F.3d 1334, 1336 (11th Cir. 2010). “Ordinarily, a party must be

      1
        We generally review an order transferring venue pursuant to 28 U.S.C. § 1404(a) for an
      abuse of discretion, however we lack the authority to review this decision because it was
      made by a DC district court. See Roofing & Sheet Metal Servs., Inc. v. La Quinta Motor
      Inns, Inc., 689 F.2d 982, 985 (11th Cir. 1982).
                                              4
              Case: 15-14287     Date Filed: 03/31/2017    Page: 5 of 7


given at least one opportunity to amend before the district court dismisses the

complaint.” Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005) (per

curiam). But an opportunity to amend need not be given “where amendment

would be futile.” Id.

      Additionally, we review the district judge’s grant of a motion to dismiss for

failure to state a claim under Rule 12(b)(6) de novo.          Catron v. City of St.

Petersburg, 658 F.3d 1260, 1264 (11th Cir. 2011). The plaintiff must allege

sufficient facts to render the claim “plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007). Mere conclusory

statements in support of a thin recitation of the elements of a claim are insufficient.

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009).

      Because Shaw’s proposed amendments were futile, the court did not abuse

its discretion in denying him an opportunity to amend.              Shaw’s proposed

amendments either largely mirrored his original complaint or failed to propose any

new claims that would entitle him to relief.          Furthermore, Shaw’s original

complaint was properly dismissed because all of Shaw’s claims fail to allege a

violation of the law.

      Shaw’s breach of contract claims fail as a matter of law.           In order to

establish a breach of contract claim under Georgia law, a plaintiff must prove (1) a

breach of the contract and (2) resultant damages (3) to the party who has


                                          5
              Case: 15-14287     Date Filed: 03/31/2017    Page: 6 of 7


enforceable rights under the contract. Inland Atl. Old Nat’l Phase I, LLC v. 6425

Old Nat’l, LLC, 766 S.E.2d 86, 92 (Ga. Ct. App. 2014). Shaw lacked standing to

challenge agreements to which he was not a party or a third party beneficiary. See

Ames v. JP Morgan Chase Bank, N.A., 783 S.E.2d 614, 620 (Ga. 2016). And with

respect to the agreements in which he did have standing, Shaw failed to plead any

damages.

      Shaw also failed to state a valid wrongful foreclosure claim. Georgia law

requires a plaintiff asserting a claim of wrongful foreclosure to establish a legal

duty owed by the foreclosing party and damages caused by the breach. All Fleet

Refinishing, Inc. v. W. Ga. Nat. Bank, 634 S.E.2d 802, 807 (Ga. Ct. App. 2006).

Shaw failed to allege facts showing that he sustained an injury as the result of a

wrongful foreclosure.

      Lastly, Shaw cannot prevail on his FDCPA claims. In order to state a claim

under the FDCPA, a plaintiff must plausibly allege, “among other things, (1) that

the defendant is a debt collector and (2) that the challenged conduct is related to

debt collection.” Reese v. Ellis, Painter, Ratterree & Adams LLP, 678 F.3d 1211,

1216 (11th Cir. 2012) (internal quotation marks omitted). The FDCPA generally

defines the term “debt collector” as “any business the principal purpose of which is

the collection of any debts, or who regularly collects or attempts to collect, directly

or indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C.


                                          6
              Case: 15-14287     Date Filed: 03/31/2017   Page: 7 of 7


§ 1692a(6). Shaw failed to allege facts showing that OneWest or McCurdy, were

debt collectors under the FDCPA. Furthermore, even if Shaw did establish that

either OneWest or McCurdy, or both were debt collectors, he failed to sufficiently

plead their violations of the FDCPA and instead pled only conclusory statements.

      The district court properly dismissed Shaw’s original complaint and denied

his motion for leave to amend his complaint because each claim presented in his

Proposed Amended Complaint was futile and each claim in his original complaint

failed to state a claim upon which relief could be granted.

      AFFIRMED




                                          7